Citation Nr: 0934617	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a disability manifested 
by hand tremors and/or shakes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in December 2008, 
at which time the Board remanded the Veteran's claim for 
additional development.  While the Board is loath to delay 
the case any further, we simply do not have sufficient 
evidence to render a fully responsive and equitable 
resolution of the pending issue at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As noted above, the Board last remanded the Veteran's claim 
in December 2008.  At that time, the Board instructed the RO 
to schedule the Veteran for a VA neurological examination at 
which the claims file, including a copy of the remand, was to 
be made available to the examiner.  In addition, the 
examiner's report was to include a discussion of the 
Veteran's pertinent medical history.

The Veteran's service treatment records (STRs) do not show 
any complaints of a hand tremor.  In January 1969 he 
complained of a five-month history of trouble with his memory 
and a one-year history of headaches.  A neurological workup 
was normal, and X-rays of the skull from later in the month 
showed a small bony density in the floor of the anterior 
cranial fossa, compatible with a small osteoma.  A January 
1969 EEG showed an infrequent bi-temporal spike suggesting a 
disturbance of temporal function that could be 
"epileptogenic" in nature.  At February 1969 neurology 
treatment it was noted that the EEG results did not fit the 
clinical picture and that there was no reason to suspect that 
the Veteran had a seizure disorder.  The treating provider 
felt that it was more likely that the Veteran had a 
psychiatric disease.  An EEG from February 1969 was normal.  
At March 1969 psychiatric treatment the Veteran was diagnosed 
with an immature personality manifested by impulsiveness of 
thinking and irritability.

Post-service private treatment records show that in August 
2001 the Veteran was diagnosed with right upper extremity 
shaking.  March 2005 private treatment records show that 
there was an impression of an essential tremor.  It was noted 
on a February 2006 medical form related to an application for 
a commercial driver's license that the Veteran was taking 
medication for his tremor which was helping some, and that he 
tolerated the medication well. 

In March 2009 the Veteran had a VA examination at which the 
examiner noted that no prior records were available for 
review.  The Veteran reported that he had noticed a tremor 
after boot camp in 1968, and that he received a penicillin 
injection at induction.  He claimed that since then the 
tremor had gotten continuously worse, and that it had become 
more constant.  On examination there was no tremor in the 
upper extremities.  There was mild right decreased arm swing 
on ambulation, and a mild head tremor.  The examiner noted 
that the Veteran had taken propanolol for his tremor on the 
day of the examination, which he reported helped with the 
head tremor.  The Veteran was diagnosed with an essential 
idiopathic tremor including the extremities and head.  The 
examiner opined that the only possible precipitating factor 
of the tremor was the penicillin injection, and further 
opined that that it is as likely as not likely that the 
injection may have induced his essential tremor.  

The U.S. Court of Appeals for Veterans Claims, in Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA 
undertakes the effort to provide an examination it must 
obtain a fully adequate one.  The VA examiner did not review 
the claims file, as required by the instructions from the 
December 2008 Board remand.  We recognize that a medical 
opinion cannot be rejected solely because it is based upon 
history supplied by the claimant.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005).  The Court has also held that 
"most of the probative value of a medical opinion comes from 
its reasoning" and that the Board "must be able to conclude 
that a medical expert has applied valid medical analysis to 
the significant facts of the particular case in order to 
reach the conclusion submitted in the medical opinion."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In the present case, the Veteran told the VA examiner that he 
had had a tremor since his basic training, but his STRs and 
post-service treatment records do not show any complaints or 
diagnosis of a tremor until 2001.  The Court has held that a 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Furthermore, it has been held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Since the VA examiner had not reviewed the claims 
file, the inconsistencies between what the Veteran told the 
examiner and his medical records were not discussed in the 
examination report.

Finally, the Board notes that the VA examiner's conclusion 
was that it is as likely as not likely that the injection may 
have induced his essential tremor.  Such a conclusion could 
not be used to establish a causal relationship between the 
Veteran's tremor and his active service because of its 
speculative nature.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence merely indicating that a 
claimed disorder "may or may not" be related to service is 
too speculative to establish any such relationship). 
   
For the reasons stated above, the Board finds that the March 
2009 VA examination was insufficient, and that a VA medical 
opinion must be obtained before the claim can be decided on 
the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Court held that compliance by the Board or the RO 
with remand instructions is neither optional nor 
discretionary).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence, not already of 
record, which pertains to the claim for 
service connection for a disability 
manifested by hand tremors and/or shakes.  
Invite the Veteran to submit all pertinent 
evidence in his possession, and explain 
the types of evidence that it is his 
ultimate responsibility to submit.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, arrange for the March 2009 VA 
examiner to prepare an addendum to his 
examination report.  If he is not 
available, another neurologist should 
prepare the addendum.  The claims file, to 
include this Remand, must be made 
available to the physician for review, and 
the report should include discussion of 
the Veteran's pertinent medical history 
and assertions.

a.  The reviewer should be asked to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the disability causing the 
Veteran's current tremors and/or shakes 
originated in, or is causally related 
to, his military service; or whether 
such an origin or causation is unlikely 
(i.e., less than a 50-50 degree of 
probability

b.  Note: The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it

c.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner cannot reach an opinion 
without resorting to mere speculation, 
he/she should explain why that is the 
case.

3.  Therefore, the RO should readjudicate 
the claim for service connection for a 
disability manifested by hand tremors 
and/or shakes.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

